FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                       July 29, 2008
                   UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                      No. 08-5029
 v.                                                    (N.D. Oklahoma)
 ISAAC CLINTON ALLEN,                       (D.C. Nos. 4:07-CV-00530-JHP-FHM
                                                  and 4:06-CR-00144-JHP)
              Defendant - Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.


      Isaac Clinton Allen, appearing pro se, requests a certificate of appealability

(COA) to appeal the district court’s denial of his motion for relief under

28 U.S.C. § 2255. See id. § 2253(c)(1)(B) (requiring COA to appeal denial of

§ 2255 motion). He claims that (1) he was deprived of his Sixth Amendment

right to effective assistance of counsel because counsel (a) failed to consult a

firearms expert to prove that the AK-47 rifle in his possession had not been

altered, (b) lied to him by saying that such an expert had been retained, and (c)

failed to honor his request to appeal when he learned the truth; and (2) the district

court erred in refusing to hold an evidentiary hearing. Because no reasonable

jurist could conclude that Mr. Allen’s § 2255 motion should have been resolved
in a different manner, see Slack v. McDaniel, 529 U.S. 473, 485 (2000), we deny

his application for a COA and dismiss this appeal.

I.    BACKGROUND

      On October 13, 2006, Mr. Allen pleaded guilty in the United States District

Court for the Northern District of Oklahoma to a charge of felon in possession of

firearms and ammunition. See 18 U.S.C. § 922(g)(1). The court sentenced him to

76 months’ imprisonment and ordered him to pay a fine of $3,000.00 and a

special monetary assessment of $100.00. Following his conviction Mr. Allen did

not file a direct appeal but filed a motion for relief under § 2255. He alleged that

he had received ineffective assistance of counsel because his counsel did not

object to the district court’s base-offense level calculation under the United States

Sentencing Guidelines (USSG). He contended that his base-offense level should

not have been calculated under USSG § 2K2.1(a)(3) (providing for a base offense

level of 22 for an offense involving a rifle whose barrel is shorter than 16 inches)

and that counsel failed to consult a firearms expert regarding the measurement of

the AK-47 rifle that had been in his possession. He also requested an evidentiary

hearing to resolve his claims. (The § 2255 motion did not allege that counsel was

ineffective for failing to appeal, so we need not address that issue. See United

States v. Dixon, 1 F.3d 1080, 1082 n.2 (10th Cir. 1993) (declining to address issue

not raised in original § 2255 motion), abrogated on other grounds by Florida v.




                                         -2-
White, 526 U.S. 559 (1999).) The district court denied Mr. Allen’s motion and

his request for an evidentiary hearing.

II.   DISCUSSION

      A.     Ineffective-Assistance-of-Counsel Claim

      A person seeking a COA must make “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has

rejected the constitutional claims on the merits, . . . [t]he [movant] must

demonstrate that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack, 529 U.S. at 484.

      To obtain relief on his ineffective-assistance-of-counsel claim,

Mr. Anderson must show both that his “counsel’s representation fell below an

objective standard of reasonableness” and “that there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different.” Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).

The review of trial counsel’s performance “must be highly deferential” and the

court “must indulge a strong presumption that counsel's conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.” Id. at 689 (internal quotation marks

omitted). Applying these demanding standards, the district court correctly




                                          -3-
determined that Mr. Allen had failed to show that his counsel’s performance fell

below an objective standard of reasonableness.

      Mr. Allen states his claims as follows:

            Trial counsel in the instant case failed to exercise proper sound
      counsel when using AFT [sic] Agent Petree to perform the
      measurement of the rifle barrel for the defense. [He] was prejudiced
      because (1) [he] was not informed that his counsel had used the
      government’s witness as a expert for the defense of which the agent
      was plurally operating in the interest of the government to establish
      the weapon [he] was convicted was modified, and (2) counsel
      performed deficiently when using Agent Petree to determine the
      outcome of the sentencing proceedings and lying to [him] in which
      counsel had claimed the “measuring of the rifle barrel was performed
      by Mark Lyons.”

Aplt’s Br. in Supp. of Req. for COA at 6–7. The undisputed facts in the affidavits

presented by the government, however, show that there was no deficiency in

defense counsel’s work. Special Agent Josh Petree of the Bureau of Alcohol,

Tobacco, Firearms & Explosives swore that on two occasions—once in the

presence of the prosecutor and defense counsel—he measured the barrel of the

rifle possessed by Mr. Allen and found the barrel to be 12 inches in length.

Defense counsel, Stephen J. Knorr, swore that (1) he had observed Agent Petree

measure the rifle; (2) the measurement was “less than 16 inches by two or three

inches,” R. Vol. I, Doc. 58, Ex. 2 at 1; and (3) he had described Agent Petree’s

measurement to Mark Lyons, a local criminal defense attorney and licensed

firearms dealer, who had told him that Agent Petree’s method of measuring

“would ensure the longest measurement and was the proper way to determine the

                                         -4-
actual length of a barrel,” id. at 2. Based on this information, defense counsel

concluded that “there were no grounds to challenge the two level increase based

on the barrel length” and therefore did not object to the court’s base-offense-level

calculation at sentencing. Id.

      To establish that counsel’s performance was deficient, Mr. Allen submitted

an article from Wikipedia on “AK-47,” which says that an unaltered barrel of an

AK-47 rifle is 16.3 inches in length. Mr. Allen’s “evidence,” however, shows

only that his rifle must have been altered. It does not contradict the evidence

regarding the length of the barrel of his weapon.

      B.     Denial of Evidentiary Hearing

      “We review the district court’s refusal to hold an evidentiary hearing for an

abuse of discretion.” United States v. Harms 371 F.3d 1208, 1210 (10th Cir.

2004). Mr. Allen contends that the district court erred when it refused to hold an

evidentiary hearing to resolve his ineffective-assistance-of-counsel claim. But

“[t]he purpose of an evidentiary hearing is to resolve conflicting evidence” and a

hearing is unnecessary when the uncontested evidence establishes that counsel’s

performance was not ineffective. Anderson v. Att’y Gen. of Kan., 425 F.3d 853,

860 (10th Cir. 2005); see Blackledge v. Allison, 431 U.S. 63, 80–83 (1977)

(petitioner not entitled to full evidentiary hearing when he fails to raise a genuine

issue of fact to be resolved by the court). Because the undisputed facts in the




                                         -5-
record demonstrate that counsel’s performance was not ineffective, the district

court did not abuse its discretion in refusing to hold an evidentiary hearing.

III.   CONCLUSION

       No reasonable jurist could debate the district court’s rulings. Therefore, we

DENY Mr. Allen’s application for a COA and DISMISS this appeal.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -6-